Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress the statement that he made to the police in Waukegan, Illinois. That statement, made after defendant said that he would make no statement without the presence of an attorney, was not the result of police questioning or its equivalent. The single remark that the police made to defendant did not constitute conduct which the police could reasonably have anticipated would evoke a declaration from defendant concerning a crime in which he had participated. When defendant first mentioned that he had knowledge of a more serious crime than the one for which he was arrested, the police had no reason to believe that defendant was involved in that crime, but had reason to believe only that he might be willing to reveal information that he had heard from others. Moreover, the error, if any, in admitting defendant’s statement at trial was harmless in view of the other overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230). (Appeal from judgment of Oneida County Court, Darrigrand, J.—murder, second degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.